                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         WESTERN DIVISION

MITCHELL W. KIRKSEY                   )
                                      )
                   Plaintiff,         )     No. 19 CV 50302
            vs.                       )
                                      )     Judge Iain Johnston
SERGEANT KRAMER,                      )
                                      )     Magistrate Judge Lisa A. Jensen
                   Defendant.         )


                          CERTIFICATE OF SERVICE
      The undersigned attorney, George M. Hoffman, hereby certifies that
Defendant’s Rule 26(a)(1) Second Supplemental Rule 26(e)(e) Disclosures
was served on

      Mitchell Kirksey R52062
      Jacksonville Correctional Center
      2268 East Morton Avenue
      Jacksonville, IL 62650

By depositing a copy in the U.S. Mail located at 2200 N. Seminary Ave., Woodstock,
IL 60098, postage prepaid, before the hour of 4:00 p.m. on January 27, 2021.



                                      /s/ George M. Hoffman



Patrick D. Kenneally
McHenry County State’s Attorney
George M. Hoffman (ARDC No. 6180738)
Jana Blake Dickson (ARDC No. 6305741)
Assistant State’s Attorneys
McHenry County Government Center
2200 North Seminary Avenue
Woodstock, Illinois 60098
815·334·4159 (phone)
815·334·0872 (fax)
gmhoffman@co.mchenry.il.us
jeblake@co.mchenry.il.us
